SULLIVAN, J.
From a reading of the record it is quite clear that as to the question of competency of the or,al proof, the evidence was based upon the. theory of inducement instead of fraud, and it is well settled that an inducement which resulted in a contract, if it contained elements of misrepresentation and fraud, is competent by way of evidence where it is sought to set the contract aside. Such a status is not an attempt- to invalidate the written terms of a contract by oral proof, because the terms of the contract itself are not in question. The issue, instead of being whether it is an oral or a written contract, is whether the contract was induced by fraud or misrepresentation and evidence concerning this issue is always competent.
Parol evidence is often times admissible to show the surrounding circumstances under which a contract is made, and in the instant case these surrounding circumstances under the record in the case constitute the inducement which is set up in the allegations of the answer, and it then becomes a question not what the terms of the contract are, but whether a false inducement was the procuring cause of the execution of the contract.
We unanimously view the question in the light of an inducement as shown by the record, and thus we have come to the conclusion that there is no error of a prejudicial nature which would warrant a reversal of the judgment and hence the judgment of the lower court is hereby affirmed.
Vickery, PJ, and Levine, J, concur.